UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7521


ANTONIO DIEARGO PATTERSON,

                Plaintiff - Appellant,

          v.

MS. STAR CONNELEY, Medical Supervisor; B. J. THOMAS, IGC
Grievance; JON OZMINT, Head Director SCDC; WARDEN MACKIE;
DORIS GANTT, Officer; THOMAS MOORE, Medical Director,

                Defendants – Appellees,

          and

BILL BYER, New Head Director of South Carolina Department of
Corrections; WAYNE MCCABE, Warden; FRED THOMPSON, Assistant
Warden,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:11-cv-02834-RMG)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Antonio Dieargo Patterson, Appellant Pro Se.      Rose MacLeod
Osborne, Michael Charles Tanner, MICHAEL C. TANNER LAW OFFICE,
Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Antonio Dieargo Patterson appeals the district court’s

order    accepting     the    recommendation         of     the    magistrate             judge,

denying relief on his 42 U.S.C. § 1983 (2006) complaint, denying

his    motion   to    amend    his   complaint,       and    denying           as    moot   his

motion to appoint counsel.             Patterson also appeals the district

court’s text order denying his Fed. R. Civ. P. 59(e) motion to

amend or alter that judgment.                 We have reviewed the record and

find    no   reversible       error.         Accordingly,         we    affirm        for   the

reasons stated by the district court.                       Patterson v. Conneley,

No. 8:11-cv-02834-RMG (D.S.C. July 25, 2012; Aug. 1, 2012).                                  We

deny    Patterson’s      motions       for       appointment       of     counsel.           We

dispense     with     oral     argument       because       the        facts        and   legal

contentions     are    adequately      presented       in    the       materials          before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                             3